Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on IDS has been entered.
is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 50-69 are allowable. The restriction requirement of related products/processes, as set forth in the Office action mailed on 10/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of related products/processes is withdrawn.  Claim 58-69, directed to non-elected group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim interpretation
The examiner understand a term which is not known in the art a “bio-optoelectronic chip” as ‘an optoelectronic chip which supports sequential incorporation of nucleotides or nucleotide analogs into a growing strand that is complementary to a target nucleic acid’ based upon the specification of instant application ([0008]).
Allowable Subject Matter
Claims 50-69 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 50, the closest reference to Shepard et al. (US 7738086) discloses bioanalytic instrument thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 50.
 	Regarding claim 50, A bioanalytic instrument comprising: “a socket on the printed circuit board adapted to receive a bio-optoelectronic chip such that a plurality of electrical connections are made to the bio-optoelectronic chip; a pulsed optical source ..pulses at a repetition rate between 50 MHz and 200 MHz,..; and a clock-generation circuit configured to synchronize a pulsed optical source to clock signal produced from detection of optical pulses from the pulsed optical source” along with other limitations of claim 50. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886